Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 April 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington April 24th 1804

I recieved your letter my best friend the day before yesterday which afforded me much pleasure as it assured me of your safe arrival at home I know not but it appear’d to me that your letter were not in good spirits when you last wrote you do not say you are well and I fear the fatigue of your journey has proved injurious rather than serviceable beneficial I had 20 Cents to pay Postage for your letter the Paper had announced your arrival at home which was the reason I suppose that they made the charge—
The Children are both well George grows so extremely wild it is almost impossible to do any thing with him I am fearful he has lost his french already though I take every possible means to make him speak it but I think his pronunciation very much altered which must be owing to me it grieves me very much but I have repeatedly told you this would happen if I undertook to talk to him—
I have not yet had an opportunity of sending your Trunks nor do I know when I shall be able I think of sending them to Alexandria to wait for a Vessel and you may depend on having them by the earliest opportunity—
John has not yet been innoculated Dr. Weems has not been able to procure any infection I wish you would endeavour to get some of Dr. Waterhouse but you must do it immediately or the Season will be too far advanced he has two more teeth nearly through he bids fair to talk very early as he already says Papa Kitty & Esther I am sorry to say there is no prospect of his walking yet—
We have had a great Fresh in the Potomac which has brought down such quantities of Wood that almost all the poor families round have stocked themselves for the next Winter there were between 50 & 70 Cords taken at Mr. Hellens Wharf the water had risen ten feet above the little Falls it has carried away a large part of the Potomac Bridge—
We have no news here there is nothing stirring I saw Mr. Sheldon last evening—
Adieu my most sincerely beloved friend that we may soon be reunited and never again suffer the misery of a separation is the ardent prayer of most faithful and affectionate Wife
L. C. Adams
P.S. Present me respectfully to your friends and tell Mrs. Whitcomb not to send the wine I wrote for as I can purchase it here but to send the other things as soon as possible.

